Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Species II (the gate valve) in the reply filed on 04/14/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 4-5 are withdrawn and claims 1-3 and 6-21 will be examined as noted by the response filed on 04/14/2022. The Office pre-emptively warns the applicant that should claims 4-5 be rejoined in the future, the application will be objected to due to the Drawings failing to show the claimed features since many of the features of the elected species are not shown in combination with the non-elected species. All the claimed features must be shown or the feature(s) cancelled to overcome this objection.   

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following features must be shown or the feature(s) canceled from the claim(s):  

---Claim 12. The valve of claim 16, wherein the connection between the removable core-end connection and the valve body is bolted. [The drawings only show the embodiment where the connection between the removable bore-end connection and the valve body is threaded but fails to show an embodiment where they are bolted. See also the typo in the Claim Objections section below].

No new matter should be entered.

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Objections
Claim 21 is objected to because of the following informalities:  

---Claim 21 L1-2 “core-end connection” should be --bore-end connection--. 

Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 

---“a biasing member” [“member” being a generic placeholder which is coupled with “biasing” being functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier] in claims 8, 11, 13, 17 and applicable dependent claims. Being interpreted to cover the corresponding structure described in at least Paras. [0066, 0082, 0095, 00108] and equivalents thereof.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claim(s) 1, 6 and 12 is/are rejected under 35 U.S.C. 102a1/a2 as being anticipated by Reaves (US 3,610,569).
Regarding claim 1, Reaves (US 3,610,569) teaches in Figs. 1-11 (see at least Figs. 1-8) of a valve comprising: a valve body (valve body 14) comprising a cavity (see the space within the valve body wherein the valve member and the seat reside); an interior bore (see the bore/fluid-passageway that extends between inlet port 16 and outlet port 18) comprising a central longitudinal axis; a flow barrier (valving member 20) disposed within said cavity and operable to move between an open position in which the interior bore is unobstructed and a closed position in which the flow barrier obstructs the interior bore; a seat (seat carrier 60) disposed within said cavity, said seat comprising: a first axial surface (the axial surface that faces the interior bore) substantially concentric with the central longitudinal axis of the interior bore; a first radial surface (surface 64 capable of contacting the valve member to provide a seal) configured to form a seal with said flow barrier; and a second radial surface (see the radial surface of the radially extended flange 66 that faces ring 72, notice that this surface is noticeably larger than surface 64) axially distal from, and larger than, the first radial surface; a seat bushing (ring 72) disposed within said cavity, said seat bushing comprising a first radial surface (see the radial surface that faces the radially extended flange 66, notice in Figs. 4 and 6 that these surfaces does not directly contact each other); said seat bushing and seat disposed such that the first radial surface of the seat bushing does not directly contact the seat (see at least C1 L63 – C3 L61 and C4 L14 – L47). Thus, Reaves meets all the limitations of claim 1. 
Regarding claim 6 and the limitation of the valve of claim 1 in which the flow barrier comprises a gate; the device of Reaves meets this limitation with Figs. 1-8 showing the valve member 20 as a gate valve. 
Regarding claim 12 and the limitation of the valve of claim 1, wherein the interior bore is formed in the valve body; the device of Reaves meets this limitation as shown in at least Figs. 1-8. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reaves (US 3,610,569) in view of Cordova (US 8,973,897). 
Regarding claim 7 and the limitation of “The valve of claim 1 in which the seat is comprised of metal, such that contact between the first radial surface and the flow barrier creates a metal-to-metal seal” notice that while Reaves does teaches that the surface 64 of the seat carrier 60 contacts the valve member 20 to provide a seal and that the “various parts of the valve exposed to the fluid being controlled may be of metal” (see at least C3 L9 – C3 L61 and C4 L14 – L47) it is unclear if Reaves teaches that the seat carrier 60, in particular surface 64, is also made of metal to provide metal-to-metal seal. However, metal-to-metal sealing surfaces are known in the art.
Cordova (US 8,973,897) teaches in Figs. 1-9 of a gate valve comprising a seat member 10 that comprises a face 80 made of metal and capable of providing a metal-to-metal seal with the gate 50 when the gate is closed. As it is known in the art, metal-to-metal seals are known to be capable of maintaining a fluid tight seal at a wide range of high-pressure and high-temperature and are fatigue-resistant. 
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the material of the seat carrier 60 of the device of Reaves, in particular surface 64 which engages the valve member 20, to be made of metal in a similar manner as taught by face 80 of seat 10 of Cordova, since such a modification is a well-known material used in valve components that is capable of providing a metal-to-metal fluid seal with the gate which are known to be capable of operating at high-pressure, high-temperature and are fatigue-resistant (see also MPEP 2144.07). Thus, the device of the combination of Reaves in view of Cordova meets all the limitations of claim 7.      

Claim(s) 8 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reaves (US 3,610,569) in view of Kammerer (DE 2746609).
Regarding claim 8 and 13, the device of Reaves fails to disclose the use of a biasing element (such as a spring) as claimed. However, gate valves with biasing elements are known in the art. 
Kammerer (DE 2746609) teaches in Figs. 1-4 of a gate valve comprising a fluid-actuated seat assembly similar to the one as taught by Reaves wherein fluid pressure acting on either side of a piston portion of the valve seat 32 allows the seat to move in or out of engagement with the gate 8. Kammerer teaches of various embodiments such as Fig. 1-2 wherein the valve seat 32 is moved purely by fluid pressure, Fig. 3 wherein a portion of the valve seat 32 supports a spring assembly 66 that aids in biasing the valve seat into engagement with the gate and Fig. 4 wherein a portion of the valve seat 32 supports a spring assembly 68 that aids in biasing the valve seat away from the gate. Notice that the use of springs further aid in the actuation of the seat and maintaining the seat in a desired position (see at least page 2-3 of the translation).
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the device of Reaves to either have a spring assembly 66 supported on a piston-portion of the valve seat to bias the valve seat into engagement with the gate or have a spring assembly 68 supported on a piston-portion of the valve seat to bias the valve seat out of engagement with the gate in a similar manner as taught by Kammerer, since such a modification further aids in the actuation of the seat and maintaining the seat in a desired position. 
As such, regarding claim 8 and 13 and the limitations of a) “the valve of claim 1, further comprising a biasing member (see the spring assembly 66 or 68 of Kammerer which is installed on either side of flange 66 of Reaves to bias the seat 60 to a desired position) and wherein the seat further comprises a support (the portion of the surface of flange 66 that engages and supports the spring) in engagement with the biasing member” (claim 8) and b) “The valve of claim 12, further comprising a biasing member (see the spring assembly 66 of Kammerer which is installed between the valve body and one side of flange 66 of Reaves to bias the seat 60 to toward the valve member 20) disposed between the valve body and the seat” (claim 13); the device of the combination of Reaves in view of Kammerer meets all the limitations of claims 8 and 13 as shown in at least Figs. 2-3 of Kammerer and Figs. 4 and 6 of Reaves.

Claim(s) 16 and 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reaves (US 3,610,569) in view of Scaramucci (US 3,446,476); or alternatively over Reaves (US 3,610,569) in view of Tipton (US 4,440,381) [the combinations will be abbreviated as Reaves in view of Scaramucci/Tipton from hereon]. 
Regarding claim 16, the device of Reaves fails to disclose the limitation of “the valve of claim 1, further comprising one or more removable bore end connections, wherein the interior bore is formed in the one or more removable bore end connections”. However, bolted or threaded removable bore end connections are known in the art.
Scaramucci (US 3,446,476) teaches in at least Figs. 1-5 of a gate valve assembly 20 wherein the valve body 22 is composed of an inlet connecting member 24, a medial portion of the body 26 and an outlet connecting member 28 wherein the connecting members are removably coupled to the medial portion via threads 30 and 32. Alternatively, Tipton (US 4,440,381) teaches in at least Figs. 1-4 of a gate valve assembly wherein the valve body assembly is composed of at least valve body 10, a bonnet 20 and adapter rings 36 and 38 with the components being removably coupled together via bolts 22 and 39. Notice that in both cases, the use of removable/separable connections allows access to the internal components, thus, allowing for easier assembly/disassembly and servicing of the valve as compared to non-separable connections.
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the valve body assembly of the device of Reaves to be separable by having a central/main valve body portion (26 in Scaramucci / 10 in Tipton) and at least two connecting members (24 and 28 in Scaramucci / 36 and 38 in Tipton) that are removably coupled to the main body portion via either a threaded connection (30 and 32 in Scaramucci) or bolted connection (39 in Tipton), in a similar manner as taught by Scaramucci or Tipton, since such a modification allows a user access to the internal components of the valve, thus, allowing for easier assembly/disassembly and servicing of the internal components of the valve as compared to non-separable assemblies (also see MPEP 2144.04 V. C.). Thus, the device of the combination of Reaves in view of Scaramucci/Tipton meets all the limitations of claim 16.
Regarding claim 20 and the limitation of the valve of claim 16, wherein the connection between the removable bore-end connection and the valve body is threaded; the device of the combination of Reaves in view of Scaramucci meets this limitation as shown in at least Figs. 1-5 of Scaramucci.
Regarding claim 21 and the limitation of the valve of claim 16, wherein the connection between the removable core-end connection and the valve body is bolted; the device of the combination of Reaves in view of Tipton meets this limitation as shown in at least Figs. 1-4 of Tipton.

Claim(s) 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Reaves (US 3,610,569) in view of Scaramucci (US 3,446,476)/Tipton (US 4,440,381) as applied to the intervening claim(s) above, and further in view of Kammerer (DE 2746609).
Regarding claim 17, the device of the combination of Reaves in view of Scaramucci/Tipton fails to disclose the use of a biasing element (such as a spring) as claimed. However, gate valves with biasing elements are known in the art. 
Kammerer (DE 2746609) teaches in Figs. 1-4 of a gate valve comprising a fluid-actuated seat assembly similar to the one as taught by Reaves wherein fluid pressure acting on either side of a piston portion of the valve seat 32 allows the seat to move in or out of engagement with the gate 8. Kammerer teaches of various embodiments such as Fig. 1-2 wherein the valve seat 32 is moved purely by fluid pressure, Fig. 3 wherein a portion of the valve seat 32 supports a spring assembly 66 that aids in biasing the valve seat into engagement with the gate and Fig. 4 wherein a portion of the valve seat 32 supports a spring assembly 68 that aids in biasing the valve seat away from the gate. Notice that the use of springs further aid in the actuation of the seat and maintaining the seat in a desired position (see at least page 2-3 of the translation).
It would have been obvious to one of ordinary skill in the art at the time that the invention was effectively filed to modify the device of the combination of Reaves in view of Scaramucci/Tipton to either have a spring assembly 66 supported on a piston-portion of the valve seat to bias the valve seat into engagement with the gate or have a spring assembly 68 supported on a piston-portion of the valve seat to bias the valve seat out of engagement with the gate in a similar manner as taught by Kammerer, since such a modification further aids in the actuation of the seat and maintaining the seat in a desired position. 
As such, regarding claim 17 and the limitations of “the valve of claim 16, further comprising a biasing member [see the spring assembly 66 of Kammerer which is installed between the removable end connections of the valve body assembly (24 and 28 in Scaramucci / 36 and 38 in Tipton) and one side of flange (66 of Reaves) to bias the seat 60 to toward the valve member 20] disposed between the removable bore end connection and the seat”; the device of the combination of Reaves in view of Scaramucci/Tipton and Kammerer meets all the limitations of claim 17 as shown in at least Figs. 2-3 of Kammerer, Figs. 1-5 of Scaramucci, Figs. 1-4 of Tipton and Figs. 4 and 6 of Reaves.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-3 and 6-21 of this application is patentably indistinct from claim 1-3 and 6-21 of Application No. 16/988,283. Pursuant to 37 CFR 1.78(f), when two or more applications filed by the same applicant or assignee contain patentably indistinct claims, elimination of such claims from all but one application may be required in the absence of good and sufficient reason for their retention during pendency in more than one application. Applicant is required to either cancel the patentably indistinct claims from all but one application or maintain a clear line of demarcation between the applications. See MPEP § 822.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 6-21 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,969,023 and/or claims 1-17 of U.S. Patent No. 11,028,929. 
Although the claims at issue are not identical, they are not patentably distinct from each other because the device(s) of the patent(s) either explicitly or implicitly anticipates all the limitations of the present application. For example, notice that at least claim 1 of the application generally claims: “a valve comprising a valve body, a cavity, an interior bore, a central longitudinal axis, a flow barrier, a seat, a first axial surface, a first radial surface, a second radial surface, a seat bushing and a first radial surface of the bushing”; whereas the claims of the patent(s) [see at least claim 1 of the patent(s)] also claims the same limitations but with more specific details. Similarly, claims 2-3 and 6-21 comprises similar limitations to the rest of the claims of the patent(s). Following the rationale in In re Goodman cited in the preceding paragraph, where the applicant has once been granted a patent containing a claim for the specific or narrower invention, the applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer. Note that since the claims of the application are anticipated by the claims of the patent and since anticipation is the epitome of obviousness, then the claims of the application are obvious over the claims of the patent. Additionally, any missing structure or detail in the claims of the application would have being obvious over the claims of the patent(s) themselves or over cited prior art. For example, see the applied prior art and the rejections above with Reaves (US 3,610,569) teaching many of the details of the valve similar to applicant’s invention wherein the seat are capable of moving toward/away from the valve seat; Cordova (US 8,973,897) teaching of metal-to-metal sealing between the valve member and the seat to provide an effective fluid tight seal; Kammerer (DE 2746609) teaching of biasing members for aiding in the actuation of the valve seat; and Scaramucci (US 3,446,476)/Tipton (US 4,440,381) teaching of removable end connectors with threaded or bolted connections to allow easier access to the internal components of the valve.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Colon-Morales, whose telephone number 571-270-1741 and fax number is 571-270-2741. If internet communications are authorized, the examiner can be reached via email at david.colon-morales@uspto.gov (see MPEP 502.03 for more details on internet communications). The examiner can normally be reached on Monday-Friday (7:30AM-3:30PM EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone. Mary McManmon can be reached at 571-272-6007 or Craig Schneider can be reached at 571-272-3607 or Kenneth Rinehart can be reached at 571-272-4881.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DAVID COLON-MORALES/Primary Examiner, Art Unit 3753